UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________

EDWARD LEWIS LEONARD

                    Plaintiff,                  6:18-cv-06102-MAT
         -v-                                    DECISION AND ORDER

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                  Defendant.
____________________________________


                                 INTRODUCTION

     Edward Lewis Leonard (“Plaintiff”), represented by counsel,

brings this action under Title II of the Social Security Act (“the

Act”)   seeking   review    of    the   final    decision    of    the   Acting

Commissioner of Social Security (“the Commissioner” or “Defendant”)

denying his application for Disability Insurance Benefits (“DIB”).

The Court has jurisdiction over the matter pursuant to 42 U.S.C.

§ 405(g). Presently before the Court are the parties’ competing

motions for judgment on the pleadings pursuant to Rule 12(c) of the

Federal Rules of Civil Procedure. For the reasons set forth below,

Plaintiff’s motion is denied and Defendant’s motion is granted.

                           PROCEDURAL BACKGROUND

     On April 29, 2014, Plaintiff protectively filed an application

for DIB, alleging disability as of November 8, 2012, due to a lower

back condition, diabetes, high blood pressure, and being a slow

learner.   Administrative     Transcript    (“T.”)     64.   The    claim   was

initially denied on September 23, 2014. T. 73-77. At Plaintiff’s

request, a video hearing was conducted on July 26, 2016, in Falls
Church, Virginia, by administrative law judge (“ALJ”) David J.

Begley, with Plaintiff appearing via video conference with his

attorney in Syracuse, New York. A vocational expert (“VE”) also

testified. T. 29-62. The ALJ issued an unfavorable decision on

November 25, 2016. T. 12-24. Plaintiff appealed the decision to the

Appeals Council (“AC”), which denied Plaintiff’s request for review

on   December      3,   2017,    making    the   ALJ’s   decision    the   final

determination of the Commissioner. T. 1-6. This action followed.

                                THE ALJ’S DECISION

      The    ALJ     applied      the     five-step    sequential    evaluation

promulgated by the Commissioner for adjudicating disability claims.

See 20 C.F.R. § 404.1520(a). Initially, the ALJ determined that

Plaintiff met the insured status requirements of the Act through

September 30, 2017. T. 17.

      At step one of the sequential evaluation, the ALJ found that

Plaintiff had engaged in substantial gainful activity from January

2016 to March 2016. T. 18. The ALJ also noted that Plaintiff

continued to work and was working at the time of the hearing as a

produce packer at a local farm; however, it was unclear if that

work constituted substantial gainful activity. Accordingly, the ALJ

continued the sequential evaluation process. Id.

      At    step   two,   the    ALJ    determined    that   Plaintiff   had   the

following “severe” impairment: degenerative disc disease. Id. The

ALJ also considered Plaintiff’s diabetes mellitus, hypertension,




                                           2
hyperlipidemia, obesity, and intellectual disability, but found

these impairments were all nonsevere. T. 18-19.

     At step three, the ALJ found that Plaintiff’s impairments did

not singularly or in combination meet or medically equal the

severity of one of the listed impairments in 20 C.F.R. Part 404,

Subpart P, Appendix 1. T. 20.

     Before proceeding to step four, the ALJ found that Plaintiff

retained the residual functional capacity (“RFC”) to perform medium

work as defined in 20 C.F.R. § 404.1567(c), with the following

additional limitations: prohibited from climbing ladders, ropes,

and scaffolds; limited to occasional climbing of ramps and stairs;

limited to occasional balancing, stooping, kneeling, crouching, and

crawling; needs to avoid concentrated exposure to extreme cold; and

needs to avoid hazardous machinery, unprotected heights, and open

flames. T. 20.

     At step four, the ALJ relied on the VE’s testimony to find

that Plaintiff was capable of performing his past relevant work as

a truss assembler and box maker. T. 22. The ALJ accordingly found

that Plaintiff was not disabled as defined in the Act. T. 23.

                            SCOPE OF REVIEW

     A   district   court    may   set   aside   the   Commissioner’s

determination that a claimant is not disabled only if the factual

findings are not supported by “substantial evidence” or if the

decision is based on legal error. 42 U.S.C. § 405(g); see also

Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). The


                                   3
district court must accept the Commissioner’s findings of fact,

provided that such findings are supported by “substantial evidence”

in the record. See 42 U.S.C. § 405(g) (the Commissioner’s findings

“as to any fact, if supported by substantial evidence, shall be

conclusive”). “Substantial evidence means ‘such relevant evidence

as   a    reasonable   mind    might   accept     as   adequate      to   support   a

conclusion.’” Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000)

(quotation        omitted).    The    reviewing    court    nevertheless         must

scrutinize the whole record and examine evidence that supports or

detracts from both sides. Tejada v. Apfel, 167 F.3d 770, 774

(2d Cir. 1998) (citation omitted). “The deferential standard of

review      for    substantial       evidence     does   not      apply     to   the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172,

179 (2d Cir. 2003) (citing Townley v. Heckler, 748 F.2d 109, 112

(2d Cir. 1984)).

                                     DISCUSSION

         Plaintiff argues the ALJ failed to support his decision with

substantial evidence. Specifically, Plaintiff contends that remand

is warranted for the following reasons: (1) the ALJ failed to

properly develop the record when he failed to order cognitive

testing; and (2) the ALJ did not reconcile his RFC determination

with      the   consultative     examiners’     opinions.      For    the   reasons

discussed below, the Court finds Plaintiff’s arguments without

merit and affirms the Commissioner’s final determination.




                                         4
I.   The Relevant Consultative Examinations

     Plaintiff received two consultative psychiatric examinations

in relation to his application for disability benefits. The first,

performed by Dr. Dennis Noia, was administered on October 7, 2013.

T. 422-25. Dr. Noia noted Plaintiff was cooperative and his manner

of   relating,    social     skills,      and    overall     presentation     were

moderately      adequate.     T.      423.      Plaintiff’s      attention        and

concentration were intact; he was able to do counting, but was

unable to perform simple calculations or serial threes due to poor

arithmetic skills. Plaintiff’s recent and remote memory skills were

mildly    impaired.   Dr.    Noia     estimated        Plaintiff’s     intellectual

functioning was in the borderline range and his general fund of

information appeared somewhat limited. T. 424. Plaintiff’s insight

and judgment were good, and he reported he usually gets along with

family and friends.

     Dr. Noia opined Plaintiff appeared to have no limitations in

understanding and following simple instructions and directions. He

appeared to have no limitations performing simple tasks, but mild

limitations performing complex tasks. Plaintiff appeared to have no

limitations maintaining attention and concentration for tasks or

with his ability to attend to a routine and maintain a schedule.

Dr. Noia further opined Plaintiff appeared to have mild limitations

learning    new   tasks,    with    no       limitations    making     appropriate

decisions, relating and interacting with others, or dealing with

stress.    T.   424-25.    Finally,      Dr.    Noia    opined   the    results   of


                                         5
Plaintiff’s     examination    appeared       to   be    consistent     with   no

psychiatric or substance abuse problems that would significantly

interfere with his ability to function on a daily basis. T. 425.

Dr. Noia’s diagnoses included back pain, diabetes, hypertension,

and ruling out borderline intellectual functioning. He stated that

no psychiatric recommendations were warranted at that time, but

noted Plaintiff may need assistance managing money due to his poor

arithmetic skills. Id.

      Plaintiff’s second psychiatric consultative examination was

administered by Dr. Jeanne A. Shapiro on September 11, 2014.

T. 265-69. Plaintiff reported he was unemployed at the time of the

examination because of his back pain. Plaintiff reported his

previous work included work as a laborer, truck and trailer washer,

food stacker, truss builder, and line worker. Plaintiff reported he

graduated from high school, but was in special education due to

learning problems. T. 265.

      On examination, Plaintiff was responsive and cooperative.

Dr. Shapiro noted Plaintiff’s manner of relating, social skills,

and   overall   presentation    were       adequate.    T.   266.   Plaintiff’s

personal hygiene and grooming were good, he had normal posture and

motor behavior, and made appropriate eye contact. Dr. Shapiro noted

Plaintiff’s attention and concentration were intact. He was able to

do counting, simple calculations and serial threes on his fingers.

Plaintiff’s     recent   and   remote       memory      skills   were    intact.

Dr. Shapiro estimated Plaintiff’s intellectual functioning to be in


                                       6
the deficient range. His general fund of information appeared

somewhat limited; however, his insight and judgment were good.

T. 267.

       Dr. Shapiro opined Plaintiff appeared to have no limitations

understanding and following simple instructions and directions, or

performing simple tasks. He appeared to have moderate limitations

performing complex tasks, due to cognitive deficits. Dr. Shapiro

opined Plaintiff had no limitations maintaining attention and

concentration for tasks, and appeared to have no limitations

attending to a routine and maintaining a schedule. Plaintiff had

mild    to    moderate      limitations       learning    new    tasks,   with    no

limitations making appropriate decisions. Plaintiff was able to

relate and interact well with others and had no limitations in his

ability      to    deal   with     stress.     Finally,    Dr.     Shapiro   opined

Plaintiff’s difficulties were caused by cognitive deficits. T. 268.

Dr. Shapiro diagnosed Plaintiff with lower back pain, diabetes,

hypertension,       migraines,     high cholesterol,        acid    reflux, water

retention, and rule out intellectual disability - mild. She stated

Plaintiff’s prognosis appeared good and that no interventions

appeared to be warranted at that time, but Plaintiff would be

incapable of managing money due to his poor calculation skills and

other cognitive deficits. Id.

II.    The ALJ Properly Developed the Record

       Plaintiff first argues the ALJ failed to meet his duty to

develop      the   record   when    he   rejected   Plaintiff’s       request    for


                                          7
cognitive testing. For the reasons set forth below, the Court finds

Plaintiff’s argument is without merit.

     Claimants generally have the burden of producing evidence;

however, because    a   hearing   on       disability    benefits     is   a   non-

adversarial proceeding, the ALJ has an affirmative duty to develop

the administrative      record.   Perez      v.   Charter, 77     F.3d     41,   47

(2d Cir. 1996) (citing Echevarria v. Secretary of Health & Human

Servs., 685 F.2d 751, 755 (2d Cir. 1982)). An ALJ may be required

to obtain a consultative examination where there is a conflict,

inconsistency, or insufficiency in the evidence that must be

resolved   before   a   determination       can   be    made.   See   20   C.F.R.

§ 404.1519a(b). But, “where there are no obvious gaps in the

administrative record, and where the ALJ already possesses a

complete medical history, the ALJ is under no obligation to seek

additional information in advance of rejecting a benefits claim.”

Petrie v. Astrue, 412 F. App’x 401, 406 (2d Cir. 2011) (internal

quotation marks omitted); see also Morris v. Colvin, No. 14-CV-

689S, 2016 WL 3085427, at *4 (W.D.N.Y. June 2, 2016) (finding no

error in the ALJ’s determination that further development of the

record was unnecessary where the ALJ had before him an adequate

medical history to render a decision). Furthermore, the Second

Circuit has found that there is no evidentiary gap in the record

where “the record contain[s] sufficient other evidence supporting

the ALJ’s determination and the ALJ weighed all of that evidence

when making his residual functional capacity finding.” Johnson v.

                                       8
Colvin, F. App’x 44, 46 (2d Cir. 2016) (citing Tankisi v. Comm’r of

Soc. Sec., 521 F. App’x 29, 34 (2d Cir. 2013) (refusing to remand

“solely on the ground that the ALJ failed to request medical

opinions        in         assessing     residual           functional         capacity”)).

Additionally,         agency      regulations         provide     that   the     ALJ   is    to

generally “give more weight to the opinion of a                          specialist about

medical issues related to his or her area of specialty than to the

opinion    of    a     source      who    is     not    a    specialist.”        20    C.F.R.

§ 404.1524(c)(4).

     At the hearing, Plaintiff testified he completed the twelfth

grade in a special education class. T. 38. In their opinions,

Dr. Shapiro          and    Dr.   Noia   noted        Plaintiff    had    some    cognitive

deficiencies,          but     neither     consultative           examiner       found      any

significant          limitations.        See     T.     268,    424-25.        Furthermore,

Plaintiff’s      work        history     gives     no       indication    his     cognitive

deficiencies have had an impact on his employability. Instead,

Plaintiff testified his lower back pain was interfering with his

ability to work. T. 35.

     Rejecting Plaintiff’s request for a consultative intelligence

evaluation, the ALJ noted “there is no medical evidence to support

a finding of a mental health impairment other than the evidence in

the two mental health consultative examinations in the record.”

T. 15. Furthermore, there was no conflict, inconsistency, or

insufficiency in the evidence requiring additional testing to

resolve prior to a determination can be made. See 20 C.F.R.


                                               9
§ 404.1519a(b); see also Petrie v. Astrue, 412 F. App’x at 406 (the

ALJ was under no obligation to seek additional information where

there   were   no   “deficiencies”    or   “obvious   gaps”   in   the

administrative record); Bushey v. Colvin, 552 F. App’x 97, 98

(2d Cir. 2014) (“ALJ was not required to order an IQ test in order

to fully assess [claimant’s] cognitive abilities” because there

were no gaps in the administrative record); Crawford v. Astrue, No.

13-CV-6068P, 2014 WL 4829544, at *24 (W.D.N.Y. Sept. 29, 2014)

(cognitive testing was not required where plaintiff completed high

school in a special education setting and had maintained employment

in a semi-skilled setting). Accordingly, the Court finds the ALJ

was under no obligation to obtain further mental health testing and

thus, remand is not warranted on this basis.

III. The ALJ Properly Reconciled the Opinion Evidence

     Plaintiff also argues the ALJ failed to support his RFC

determination with substantial evidence because he rejected the

opinions of both mental consultative examiners, despite purporting

to give their opinions great weight. For the reasons set forth

below, the Court finds this argument lacks merit.

     When assessing a disability claim, an ALJ is required to

“weigh all of the evidence available to make an RFC finding that

[is] consistent with the record as a whole.” Matta v. Astrue, 508

F. App’x 53, 56 (2d Cir. 2013). The ALJ’s RFC finding need “not

perfectly correspond with any of the opinions of medical sources.”

Id.; see also Rosa v. Callahan, 168 F.3d 72, 29 (2d Cir. 1999)

                                 10
(“the ALJ’s RFC finding need not track any one medical opinion”);

Breinin v. Colvin, No. 5:14-CV-01166(LEK TWD), 2015 WL 7749318, at

*3 (N.D.N.Y. Oct. 15, 2015), report and recommendation adopted,

2015 WL 7738047 (N.D.N.Y. Dec. 1, 2015) (“It is the ALJ’s job to

determine    a   claimant’s     RFC,   and    not   to   simply         agree    with   a

physician’s      opinion.”).    Furthermore,        an   ALJ   is       permitted       to

discount portions of a consultative examiner’s opinion where it is

not supported by the medical evidence of record. See Christina v.

Colvin, 594 F. App’x 32, 33 (2d Cir. 2015) (ALJ did not commit

reversible error “by dismissing a portion of the opinion of [the]

consultative examiner”).

     Plaintiff’s contention that the ALJ’s RFC determination is at

odds with the opinions of Dr. Noia and Dr. Shaprio is without

merit. In his decision, the ALJ stated he gave great weight to the

opinions of Dr. Noia and Dr. Shapiro, noting that both doctors

stated that no interventions appeared to be warranted. The ALJ

noted both opinions were consistent with Plaintiff’s lack of mental

health   treatment      and    lack    of    evidence    showing         he     has   any

significant mental health problems. T. 22. Indeed, both doctors

opined Plaintiff had no limitations in his ability to understand or

follow simple instructions or directions, perform simple tasks,

maintain    attention    and    concentration,       maintain       a    routine      and

schedule, make appropriate decisions, or deal with stress. See

T. 268, 424-25. Accordingly, the ALJ’s RFC finding that included no




                                        11
special mental limitations was in line with the medical record,

including the opinions of Dr. Noia and Dr. Shapiro.

      To the extent the opinion of Dr. Noia noted mild limitations

for learning new tasks and performing complex tasks (see T. 424-25)

and Dr. Shapiro noted apparent mild to moderate limitations in the

same areas, the ALJ was under no obligation to agree with those

findings, or exactly track either opinion. See Rosa, 168 F.3d 29;

Breinin, 2015 WL 7749318, at *3. Furthermore, as set forth below,

even if the ALJ had specifically incorporated limitations regarding

complex tasks into the RFC determination, Plaintiff would not be

precluded from performing his past semi-skilled work as a truss

assembler.

      The regulations define semi-skilled work as “work in which

some skills are involved but the more complex work functions are

not required.” 20 C.F.R. § 404.1568(b). The record demonstrates

Plaintiff has held multiple jobs where his cognitive impairment has

not been an issue. Specifically, Plaintiff testified that within

the   past   fifteen   years,   he   worked   as   a   truss   assembler   for

approximately six years, and on an assembly line for approximately

two years. T. 23, 36. At the time of the hearing, Plaintiff

testified he was working full-time as a produce packer at a local

farm. T. 34. After reviewing Plaintiff’s record and listening to

Plaintiff’s testimony, the VE testified Plaintiff was capable of

performing his past work as a truss assembler, which was semi-




                                      12
skilled     work,   and   as    a   small      products   assembler,         which   was

unskilled work. T. 57.

      Nothing in the medical record suggests Plaintiff’s mental

capabilities have changed or deteriorated since performing his past

relevant work. T. 19-22. Furthermore, Plaintiff gave no indication

his learning impairment affected his ability to perform any of his

past work, but instead cited his back pain as the cause for his

alleged disability. T. 35. Thus, even had the inclusion of Dr. Noia

and   Dr.    Shapiro’s      opinions      that    Plaintiff     mild    limitations

performing     complex      tasks   been       included   in   the     RFC    finding,

Plaintiff would not be precluded from performing his past work. See

Lawler v. Astrue, 512 F. App’x 108, 111 (2d Cir. 2013) (substantial

evidence     supported      ALJ’s      finding      plaintiff    with        cognitive

limitations     was   not      disabled     where   plaintiff     had    previously

performed semi-skilled work, and had ultimately stopped working due

to physical rather than mental health issues). Accordingly, the

Court finds the RFC determination is supported by the opinions of

Dr. Noia and Dr. Shapiro, as well as the record as a whole.

      For the reasons discussed above, the Court finds the RFC

determination to be supported by substantial evidence of record,

including the opinions of Dr. Noia and Dr Shapiro. Plaintiff’s

contention that the RFC determination was unsupported and developed

without properly crediting the medical opinions of record is

unsupported by the record as a whole. Accordingly, remand on this

basis is unwarranted.


                                          13
                           CONCLUSION

     For the foregoing reasons, Plaintiff’s motion for judgment on

the pleadings (Docket No. 11) is denied and the Commissioner’s

motion for judgment on the pleadings (Docket No. 14) is granted.

Plaintiff’s complaint is dismissed in its entirety with prejudice.

The Clerk of the Court is directed to close this case.

     ALL OF THE ABOVE IS SO ORDERED.


                                S/Michael A. Telesca
                                _____________________________
                                HONORABLE MICHAEL A. TELESCA
                                United States District Judge


Dated:    January 24, 2019
          Rochester, New York




                                 14
